Citation Nr: 0422247	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-08 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1962 to July 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision issued by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for asthma and 
granted an evaluation of 10 percent therefor, effective on 
August 24, 2001, and denied service connection for PTSD.  A 
subsequent rating decision increased the disability 
evaluation for asthma, and the only contested issue before 
the Board is the denial of service connection for a 
psychiatric disorder. 

In April 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge of the 
Board.  In August 2003, the veteran testified before a 
Decision Review Officer of the RO.  Both hearing transcripts 
are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is needed with respect to the 
claim.  Accordingly, a remand is in order to ensure that the 
veteran's due process rights are met and for full compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), as 
amended, and VA regulations implementing VCAA, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  See generally 
Bernard v. Brown, 4 Vet. App. 384 (1993).  
 
In this appeal, the veteran essentially maintains that, while 
he did not serve in combat, a traumatic experience in active 
service caused psychiatric problems.  More specifically, he 
states that he was physically assaulted by two servicemen and 
beaten on his head with a baseball bat.  He further states 
that he was rendered unconscious after this incident and was 
treated at a hospital during active duty.  He alleges that 
his psychiatric problems began after this incident, but that 
he did not seek medical treatment for these problems until 
recently.      

Service medical records show that the veteran was treated at 
a hospital in early 1964 for a reported fall and resulting 
trauma to the head.  These records note a one-inch laceration 
on the right parieto-occipital area of the head, but also 
note normal neurological findings.  The veteran was released 
to active duty two days after admission.  

The veteran testified that he had sustained the head injury 
not due to an accidental fall as indicated in the service 
medical records, but due to a physical assault.  He explained 
that it was common practice for servicemen who had engaged in 
physical altercations not to report the truth as to how 
resulting injuries were incurred.  Rather, it was common 
practice to report these incidents as accidental falls.  The 
explanation that he reportedly gave in service was that he 
had fallen in the shower.  See Board hearing transcript, p. 
5.  The record further includes a statement submitted by Mr. 
D. C. M., who served in the Marines with the veteran.  In 
this statement, he attested to his personal knowledge of the 
veteran's physical altercation with other servicemen, during 
which time the veteran was "knocked unconscious by someone 
swinging a baseball bat."  The Board finds the veteran's 
testimony and Mr. D. C. M.'s statement credible and 
consistent with service medical records documenting treatment 
for head trauma.

As for post-service medical evidence concerning psychiatric 
problems, the record essentially consists of VA medical 
center (VAMC) records dated in December 2001 and November 
2002.  In December 2001, a VA psychology technician 
(apparently not a medical doctor or a psychologist) noted 
that "preliminary results" indicate that the veteran meets 
PTSD criteria, apparently based upon the veteran's accounting 
of in-service physical assault.  However, a November 2002 VA 
compensation and pension (C&P) examination report provides 
not a diagnosis of PTSD, but of anxiety disorder, not 
otherwise specified, with phobic or obsessive-compulsive 
features, and possible dysthymic disorder.  The examiner 
specifically opined that the veteran "does not appear to 
meet full criteria for PTSD," but that "it seems more 
likely than not that many of [his] current psychological 
complaints are, at least in part, related to the experience 
of [the in-service assault]."  

Apparently based upon the lack of a diagnosis of PTSD, the RO 
denied the service connection claim.  While it is true that 
service connection for PTSD is not possible without a 
specific diagnosis of PTSD, in light of credible lay and 
service medical evidence documenting in-service injury to the 
head, recent VA medical evidence documenting diagnosis of at 
least one psychiatric disorder, and opinion - although 
neither strong nor definite - that there likely is a 
relationship between some of the veteran's psychiatric 
symptoms and active service, the Board cannot now render a 
decision on the merits of the claim.  In other words, the 
evidence to date is not sufficient for a grant of service 
connection for a psychiatric disorder; nor is a denial 
warranted now in light of the evidence presented thus far.    

The Board is of the opinion that, under the facts of this 
case, the claim should be remanded for a more definite 
medical opinion addressing the issue of etiological nexus 
between the diagnosed disorder(s) and active service.  A 
remand also would enable the VA to obtain additional relevant 
evidence, as the veteran testified in April 2004 that he had 
received care from a private medical doctor, which included 
treatment with anti-anxiety medication.  Such records are not 
presently in the claims folder.              
 
In consideration of all of the foregoing, the case is hereby 
REMANDED to the RO via the AMC, in Washington, D.C., for the 
following actions:

1.  Ask the veteran for more specific 
information as to private medical care 
(to include names and addresses of 
physician(s) and dates of treatment) 
received for psychiatric problems.  
Inquire whether the veteran would be 
willing to supply signed release forms to 
enable the VA to obtain such records 
directly from the treatment provider(s), 
if such release forms are needed, unless 
he wishes to obtain and supply the 
records himself.  Associate with the 
claims folder any such records obtained 
as a result of this directive.  Also 
obtain and associate with the claims 
folder recent VA medical evidence related 
to psychiatric treatment, if any, that is 
not of record.  

2.  After completion of the above, refer 
the veteran's claim to a VA mental health 
professional to first review the 
veteran's claims folder, including, 
specifically, the November 2002 VA 
medical opinion discussed above, and 
render a more definite opinion, to the 
extent possible, as to whether there is, 
more likely than not (by a probability of 
50 percent), or as likely as not (by a 
probability of 50 percent), or less 
likely than not (by a probability lower 
than 50 percent), an etiological 
relationship between in-service head 
trauma resulting from physical assault 
and diagnosed psychiatric disorder(s).  
It is preferred, but not required, that 
the VA examiner who rendered the November 
2002 medical opinion provide this 
supplemental medical opinion.  

3.  If the VA mental health professional 
determines that the veteran must be seen 
in person again before a more definite 
nexus opinion can be issued, ask the 
veteran whether he would be willing to 
present himself for another examination.  
If so, schedule him for such an 
examination.  Associate any report(s), 
including diagnostic test results, if 
any, resulting from this remand order 
with the claims folder.    

4.  After completion of the above, and 
following any further appropriate 
development, review the claims folder 
again to determine whether service 
connection is warranted for anxiety 
disorder or some other diagnosed 
psychiatric disorder.  If the decision 
remains in any manner adverse to the 
veteran, provide him and his 
representative an updated Supplemental 
Statement of the Case (SSOC) and give 
them an appropriate amount of time to 
respond to it.  

5.  The issue in this claim is whether 
service connection is warranted for a 
psychiatric disorder, and not 
specifically limited to PTSD.  
Accordingly, any subsequent adjudicative 
actions (to include issuance of rating 
decisions and SSOCs) must discuss 
applicable laws and regulations not 
previously discussed, to include, for 
example, 38 C.F.R. § 3.307 and 3.309 
(2003) provisions concerning presumptive 
service connection for non-PTSD 
psychiatric disorders.  

6.  The requirements of VCAA, VA 
regulations implementing VCAA, and 
controlling legal precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), continue to be binding on remand 
and any further adjudication by the RO.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




